  Case: 1:95-cr-00508 Document #: 1240 Filed: 02/05/20 Page 1 of 1 PageID #:3440




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

                                              )
               USA                            )              Case No: 95 CR 508 - 1
                                              )
               v.                             )              Judge: Harry D. Leinenweber
                                              )
               Larry Hoover                   )
                                              )


                                             ORDER

In court hearing held. Pro hac vice motion is granted [1234]. Motion for status is granted [1236].
Defendant’s first step act motion [1232] is entered and briefed as follows: response by 4/10/20,
reply by 5/1/20. The Court will rule by mail. The Probation Office shall disclose to the United
States Attorney’s Office and Defendant’s counsel all documents necessary for resolution of
Defendant’s Motion made pursuant to the First Step Act, including but not limited to 1)
presentence investigation reports; 2) judgment orders; and 3) statements of reasons. All other
restrictions that normally apply to dissemination of any of these kinds of records remain in effect.

(T:00:05)

Date: 2/5/20                                                 /s/ Judge Harry D. Leinenweber
